Mr. Justice Magruder, dissenting: I am unable to concur in this decision. The construction, which it gives to the act of the legislature of Illinois known as the “Annexation act,” is strained and unnatural. The simple question in this case is: what kind of ordinances relating to the liquor traffic, which were in force in th'e village of Hyde Park at the time of its annexation to the city of Chicago, were continued in force after such annexation? This question is to be determined mainly by considering the language and terms of the Annexation act itself. That act was approved and went into force on April 25, 1889, and, under it, the village of Hyde Park was annexed to the city of Chicago on'June 29, 1889. Section 18 of the Annexation act of 1889 provides as follows: “When a part or the whole of an incorporated town, village or city is annexed, under the provisions of this act, to another city, village or incorporated town,' and prior to such annexation an ordinance was in force prohibiting the issuing" of licenses to keep dram-shops within said territory so annexed, or any part thereof, or, providing that such licenses shall not be issued except upon petition of a majority of the voters residing within a certain distance of such proposed dram-shops, then •such ordinance shall continue in full force and effect, notwithstanding such annexation,” etc. (1 Starr & Curt. Ann. Stat.—2d ed.—805.) Manifestly, by the terms of section 18 as above quoted, the ordinances continued in force after annexation were ordinances prohibiting the issuing of licenses to keep . dram-shops within the territory annexed. No other kind of ordinances were continued in force by the act. As if to emphasize the language above quoted from the first part of section 18 of the act, the last sentence of said section 18 declares more specifically the intention of ¡the legislature by the use of the following" words: “It is intended by this section to continue in full force and effect all ordinances of any municipality, the whole or part of which is annexed to another city, incorporated town or village, whereby the licensing of dram-shops is prohibited or regulated within said city, village or incorporated town, or any part thereof,” etc. (Ibid). It could not be stated in terms plainer and clearer than the terms, above used, that the ordinances to be continued in force by the Annexation act were ordinances prphibiting or regulating the licensing of dram-shops. What is a dram-shop? Section 1 of the act of 1874 in regard to “dram-shops” thus defines a dram-shop: “A dram-shop is a place where spirituous or vinous or malt liquors are retailed by less quantity than one gallon.” (2 Starr & Curt. Ann. Stat,—2d ed.—p. 1587). Section 2 of the revised municipal code of Hyde Park, adopted in 1887 and in force when the annexation of that village to the city of Chicago took place, adopts the same definition by the use of the following words: “A dram-shop or saloon is a place where spirituous, vinous or malt liquors are retailed in less quantities than one gallon.” Section 21 of said municipal code of Hyde Park provides that, within a certain territory described in that section, “no license shall be issued to keep a saloon or dram-shop.” ■ Section 18 of the Annexation act is, therefore, to be read as though it provided for the continuance in force after annexation of ordinances, prohibiting the issuing of licenses to keep places where spirituous or vinous or malt liquors are retailed by less quantity than one gallon. The object of the mandamus in the present case is to compel the issuance of a license to the relator, authorizing him to sell and offer for sale malt liquors in quantities of one gallon or more. There is nothing in the terms of the Annexation act, under which the village of Hyde Park was annexed to the city.of Chicago, which forbids the issuance of such a license to the relator. This court has recognized in a number of cases the distinction between regulating the sales of liquors in' dram-shops, where less quanties than one gallon may be sold, and regulating the sales of liquors in quantities above one gallon. (Dennehy v. City of Chicago, 120 Ill. 627; City of Cairo v. Feuchter, 159 id. 155; City of Monmouth v. Popel, 183 id. 634). An ordinance, regulating or prohibiting the licensing of dram-shops, necessarily regulates the sales of liquors in quantities of less than one gallon. Such an ordinance is not a regulation of the sale of liquors in quantities above one gallon. This construction of the language of section 18 of the Annexation act was recognized and adopted by this court in the case of People v. Cregier, 138 Ill. 401, where it is said (p. 422): “It was expressly declared to be the intention of said section to continue in full force and effect all ordinances of any municipality, the whole or part of which should be annexed to the city, whereby the licensing of dram-shops was prohibited or regulated in the annexed territory, until the voters of the territory affected by the ordinance should consent to its repeal.” It is unnecessary to resort to established rules of construction, such as are referred to in the majority opinion, in order to determine the meaning of the word “dram-shop.” That word has a well defined and well expressed meaning, given to it by the law itself. The statute defines a dram-shop to be a place where liquors are retailed in less quantities than one gallon, and a resort to rules of construction is unnecessary to determine the meaning of this definition. The Supreme Court of the United States has said that “the province of construction lies wholly within the domain of ambiguity.” (Hamilton v. Rathbone, 175 U. S. 421). Where there is no uncertainty or ambiguity in a statute, there is no necessity for construction. In Ottawa Gaslight Co. v. Downey, 127 Ill. 201, we said: “Courts cannot, as a general rule, disregard the plain language of a statute. It is their duty to accept it as they find it, and enforce it as it is plainly written.” The disregard by the court of an unambiguous word of a statute is an assumption of legislative power. There can be no departure from the plain meaning of a statute on the grounds of unwisdom or of public policy. (Sedgwick on Statutes, sec. 271; United States v. Fisher, 2 Branch, 399; St. Paul Railway Co. v. Phelps, 137 U. S. 528): We said in Wunderle v. Wunderle, 144 Ill. 40: “It is not the province of the judiciary to make laws, but to construe and interpret them and pass upon their validity. * * * Where the construction given to the words of a statute is variant from their strict and literal meaning, such construction is only justified upon the ground that it effectuates the intention of the legislature as manifestly disclosed by a consideration of the whole context.” To give to the words of section 18 of the Annexation act the construction that all ordinances of cities, towns and villages annexed thereunder, as well those prohibiting the issuing of licenses to sell and offer for sale malt liquors in quantities of one gallon or more as those prohibiting the issuing of licenses to keep places where liquors are retailed in less quantities than one gallon, is to give to the words of the act a construction which is variant from their strict and literal meaning, and which is not justified upon the ground that-it effectuates the intention of the legislature.